Fontecchio v Bronx 656 Food Corp. (2017 NY Slip Op 04402)





Fontecchio v Bronx 656 Food Corp.


2017 NY Slip Op 04402


Decided on June 6, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 6, 2017

Renwick, J.P., Richter, Feinman, Gische, Kahn, JJ.


4182 307558/12

[*1]Rafaela Fontecchio, Plaintiff-Respondent,
vBronx 656 Food Corp., et al., Defendants-Appellants, John Catsimatidis, et al., Defendants-Respondents.


McAndrew, Conboy & Prisco, LLP, Melville (Michael J. Prisco of counsel), for appellants.
Office of Nicholas C. Katsoris, New York (James Schmitz of counsel), for John Catsimatidis and Apple Group, respondents.
Millilo & Grossman, Flushing (Francesco J. Pomara of counsel), for Rafaela Fontecchio, respondent.

Order, Supreme Court, Bronx County (Sharon A.M. Aarons, J.), entered on or about July 28, 2016, which, to the extent appealed from, denied defendants Bronx 656 Food Corp. and Fine Fare Supermarket's (together, Fine Fare) motion for summary judgment dismissing the complaint and all cross claims against them, unanimously affirmed, without costs.
The lease between Fine Fare and the owner of the shopping center does not explicitly state that Fine Fare was responsible for maintaining the parking lot in which plaintiff alleges she was injured after stepping into a hole. However, it does make Fine Fare responsible for "appurtenances" to the demised premises (see Second on Second Café, Inc. v Hing Sing Trading, Inc., 66 AD3d 255, 267 [1st Dept 2009]). On this record, an issue of fact exists as to whether the parking lot was an "appurtenance."
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 6, 2017
CLERK